           Case 7:20-cv-03051-PMH Document 6
                                           5 Filed 04/21/20
                                                   04/20/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Stephen J. Steinlight
D 212.704.6008
stephen.steinlight@troutman.com      Application granted. Defendant's response to the Complaint due
                                     6/9/20.

                                     SO ORDERED.

April 20, 2020                       _______________________
                                     Philip M. Halpern
VIA ECF                              United States District Judge

Hon. Philip M. Halpern               Dated: New York, New York
United States District Judge                April 20, 2020
United States District Court
Southern District of New York
500 Pearl Street, Room 12D
New York, New York 10007

Re:     Paul T. Vink v. Ally Financial Inc.
        Case No. 7:20-cv-03051-PMH

Dear Judge Halpern:

         This firm represents Defendant Ally Financial Inc. (“Ally”), in the above-referenced
action. Pursuant to the Individual Rules I(C) of Your Honor’s Individual Practices, Ally
respectfully requests an extension of time up to and including Tuesday, June 9, 2020 for Ally to
answer, move or otherwise respond to Plaintiff’s Complaint, filed on April 15, 2020 (the
“Complaint”). The current deadline to answer, move or otherwise respond to the Complaint is
April 22, 2020. We request this extension because of the difficulties arising from the COVID-19
outbreak and the related lockdowns which have slowed our ability to gain timely access to our
client, relevant underlying information concerning the Amended Complaint’s allegations, and
critical documents.

        This is Defendant’s first request for an extension of time to respond to the Complaint and
Plaintiff consents to this request.

                                                     Respectfully submitted,

                                                     s/ Stephen Steinlight
                                                     Stephen J Steinlight


        cc:      All Counsel of Record (via ECF)


      42112142
